DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiRocco et al. (US 4,399,854) in view of Kim (US 2016/0300560).
Regarding claim 1, DiRocco discloses a method of repairing a material layer (Abstract), the method comprising: identifying an aperture in the material layer (Col. 1; lines 44 – 60); cutting a patch (14) to a size that is larger than the aperture; adhering the patch to the exposed part of the material layer of to cover the aperture (Fig. 1). While DiRocco’s method is not taught to be performed on an over-frame blanket for an aircraft, Kim discloses a sound absorbing and insulating material for an aircraft. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the known technique of repairing/patching a material taught by DiRocco and applying it to Kim’s material. 
Regarding claim 2, DiRocco as modified by Kim discloses adhering a second patch (15) to the first patch (Fig. 3, DiRocco)
Regarding claim 3, DiRocco as modified by Kim discloses that adhering the second patch includes positioning the patch at a first longitudinal end portion of the first patch with an 
Regarding claim 4, DiRocco discloses adhering a third patch (17) to the first patch, wherein adhering the third patch includes positioning the third patch at a second longitudinal end portion of the first patch with an orientation that is longitudinally perpendicular to the first patch and adhering the third patch in the longitudinally perpendicular orientation (Fig. 3, DiRocco).  
Regarding claim 5, while DiRocco as modified by Kim does not teach the removal of a release liner of an adhesive layer, Examiner takes Official Notice that adhesive layers having a removable release liner is very well known in the art and it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include this feature for ease of application. 
Regarding claim 6, DiRocco as modified by Kim teaches the step of securing a patch of a another material to the first material layer after adhering the first patch.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853. The examiner can normally be reached 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALENTINA XAVIER/Primary Examiner, Art Unit 3642